Citation Nr: 0417620	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  01-08 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected degenerative disc disease of 
the lumbosacral spine with limitation of motion.  


REPRESENTATION

Appellant represented by:	Patrick E. McFarland


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo
INTRODUCTION

The veteran served on active duty from December 1998 to July 
1999.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision from 
the Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO) which denied service connection for 
the condition.  A January 2001 rating decision granted 
service connection for degenerative disc disease of the 
lumbosacral spine with limitation of motion and assigned a 20 
percent rating.  The veteran continues to appeal for a higher 
initial rating.  

Since the veteran is requesting a higher initial rating for 
his low back condition, the Board has recharacterized this 
issue as involving the propriety of the initial rating in 
light of the important distinction noted in Fenderson v. 
West, 12 Vet. App. 119 (1999).

A videoconference  hearing was held before the undersigned 
Veterans Law Judge in February 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board requested a medical opinion concerning the impact 
of any pain, weakness or incoordination on dorsal spine 
function, particularly in terms of pain or other 
manifestations occurring during flare- ups or with repeated 
use or the degree of any additional range of motion loss due 
to pain on use or during flare-ups.  See 38 C.F.R. §§ 4.40, 
4.45, and 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
physician who conducted the October 2002 VA neurological 
examination stated the veteran exhibited restriction in his 
back range of motion, but the examiner did not quantify the 
extent of any additional loss of function.

The examinations of record are inadequate to determine the 
effect of the veteran's service-connected low back condition 
on his functioning.  Therefore, another VA examination is 
needed prior to adjudication of his claim for a higher rating 
for this disability.  38 U.S.C.A. § 5103A(d) (West 2002).  
The examination must address the applicable rating criteria 
in relation to his symptoms, to include the effect of pain 
upon function.  Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2003).

Accordingly, this case is REMANDED for the following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a low back condition 
that are not currently of record. 

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 should be fully complied 
with and satisfied. Also request that the 
veteran submit all relevant evidence and 
information in his possession.

3.  Upon completion of the above 
development, schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the current 
severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine with limitation of 
motion.  All diagnostic testing and 
evaluation needed to make this 
determination must be conducted.  The 
claims folder must be made available to 
the examining physician for a review of 
the veteran's pertinent medical history.  
The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  All 
instructions/questions should be answered 
unless not feasible. If not feasible, 
please explain why the determination 
cannot be made.

The examiner should provide range of 
motion findings and reference normal 
ranges of motion.  The examiner should be 
asked to determine whether the 
lumbosacral spine exhibits weakened 
movement, premature or excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, premature/excess fatigability, 
or incoordination.

Further, the examiner should be asked to 
express an opinion on whether any pain 
demonstrated could significantly limit 
functional ability during flare-ups or 
when the lumbosacral spine is used 
repeatedly over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

4.  Then readjudicate the veteran's 
claim.  If it is denied, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law. No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. C. Spickler 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



